Action by the owner to recover the value of a garage which was destroyed by fire because of the alleged negligence of the defendant tenant. Plaintiff appeals from a judgment entered in favor of the defendant upon the verdict of a jury. Judgment reversed on the law and a new trial granted, costs to abide the event, for the error in the admission of the testimony relative to the interests of plaintiff’s attorney in the litigation, received at folio 890. Lazansky, P. J., Young and Taylor, JJ., concur; Hagarty, J., dissents and votes to affirm pursuant to the provisions of section 106 of the Civil Practice Act, being of opinion that the error was harmless; Carswell, J., not voting.